Citation Nr: 0006802	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  95-33 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left ankle.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the low back.

4.  Entitlement to an increased disability evaluation for 
instability and arthritis of the right knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for 
residuals of an avulsion wound of the right thigh, lateral 
aspect, Muscle Group XIV, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased disability evaluation for 
residual weakness of the right lower extremity, Muscle Group 
XI, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable disability evaluation for 
donor site scars of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1948.

This appeal stems from February and March 1994 rating 
decisions of the RO that, together, denied the claims at 
issue.  The RO had also denied, but later granted--as 
reflected in a September 1998 supplemental statement of the 
case--service connection for arthritis of the right ankle.  
Since the benefit sought with respect to that claim has been 
granted, and the veteran has not expressed disagreement with 
the rating assigned thereto, that issue is no longer in 
appellate status.  Compare Fenderson v. West, 12 Vet. 
App. 119 (1999).

Pursuant to the veteran's claim for an increased rating for 
his service-connected right knee instability, the RO granted 
an additional, separate 10 percent compensation for arthritis 
of that joint.  See VAOPGCPREC 23-97.  See 38 C.F.R. § 4.14 
(1999).  This grant did not remove the right-knee increased-
rating claim from appellate status; the veteran is not 
presumed to agree with the level of rating assigned since the 
complete benefit has not been granted.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board must determine whether a 
higher evaluation is appropriate for both the instability of 
the right knee and for the arthritis thereof.  Cf. Fenderson, 
supra.

Based upon the veteran's September 1993 claim, the RO should 
clarify whether he seeks service connection for a left knee 
disability.

As discussed infra, the Board finds that additional 
development is necessary with respect to all of the veteran's 
claims for increased ratings.  Therefore, those claims are 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Service connection for arthritis of the lumbar spine was 
denied in July 1966; in January 1978 service connection for a 
low back disability was again denied.  Evidence submitted 
since the last denial bears directly and substantially on the 
claim, and is so significant that it must be considered in 
order to decide the claim fairly.

3.  There is not a reasonable possibility of a valid claim 
concerning whether arthritis of the left ankle, hips or low 
back was incurred in, or aggravated by, service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for arthritis of 
the low back.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

2.  Well-grounded claims of entitlement to service connection 
for arthritis of the left ankle, hips or low back have not 
been presented.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Facts

Service medical records reveal that in October 1946 veteran 
was an occupant of an ambulance which overturned.  
Reportedly, as the vehicle overturned, the veteran's right 
leg was caught under the running board, and his left leg hit 
the gear shaft.  He incurred a severe avulsion of the right 
thigh, leg and ankle.  Inservice hospitalization records show 
that the right lower extremity underwent skin grafting, with 
the left thigh used as one of the donor sites.  A November 
1946 clinical record notes that the veteran complained of 
some pain in his left ankle which he attributed to the 
accident.  No relevant objective findings were reported at 
that time.  A January 1948 clinical record contains a 
complaint that the right hip would hurt when he sat.  The May 
1948 separation examination report notes that the veteran 
walked with a limp, but is negative for reference to a 
disability of the left ankle, hips or low back.

The veteran was hospitalized, postservice, at a United States 
Naval Hospital from July to September 1948.  During that 
hospitalization he complained of having had continued low 
back aches since service.  These aches were described as 
rising in the lower lumbar spine and then radiating across 
the upper quadrant of the buttocks to the hip joint, and from 
that point, down the lateral aspect of the right thigh.  
Objectively, there was pain in the region of the sacroiliac 
joint on the right with motion of the spine.  With extreme 
extension of the spine there was slight scoliosis of the 
thoracic segment.  There was moderate tenderness to palpation 
of the sacroiliac joint on the right.  Rotation of the femur 
caused pain in the hip joint as well as the sacroiliac 
region.  X-ray examination of the lumbar spine was negative.

During a November to December 1948 hospitalization at the 
same facility, some discomfort of the spine was demonstrated 
on movement.  There was full range of motion of the hips.  
X-rays revealed an "unstable" lumbosacral joint; the 
veteran was given a course of muscle exercises to help his 
back pains.

VA examined the veteran in January 1949.  The examination 
report contains a history of a left ankle injury, having 
resulted from the inservice accident.  The report further 
states that no orthopedic condition was found.

The veteran was examined by VA in June 1966, at which time he 
reported treatment for a "reinjury" to his back in 1963 and 
1965.  There was some tenderness or discomfort in the low 
back.  Minimal hypertrophic arthritis of the lumbar spine and 
a history of chronic lumbosacral strain were diagnosed.  An 
associated radiological report notes mild degenerative 
lipping on the margins of the "lower four" [vertebrae] of 
the lumbar spine.  A slight narrowing of the disk space 
between the third and fourth [vertebrae] was noted too.

In July 1966 service connection was denied, inter alia, for 
arthritis of the lumbar spine.  The claim was denied again in 
January 1978 on the basis that no new and material evidence 
had been presented to reopen.

A July 1978 VA clinical record indicates that the veteran had 
a "degenerated" lumbar [spine], "post" [after] a gunshot 
wound of the left thigh.

An August 1993 VA clinical record reveals that the veteran 
had fallen, and subsequently complained of pain in both 
ankles.  There was some pain on range of motion testing of 
the left ankle.  Fractures were to be ruled out.  Also noted, 
was vertebral or paravertebral tenderness in the low back.  
X-rays apparently had shown lumbosacral degenerative joint 
disease, and that the hip(s) were without fracture.

The veteran was examined by VA in April 1998 with complaints 
of fairly constant aching discomfort in the lower portion of 
his spine.  Objectively, there was a markedly diminished 
range of motion with paraspinal spasm noted throughout the 
examination.  X-rays reportedly revealed moderate-to-severe 
degenerative changes of the lumbar spine, including disk 
space narrowing, vacuum disc phenomena and osteophytosis.  
Moderate degenerative changes of the hips were noted as well.  
Post-traumatic degenerative changes in the right knee and 
right ankle were linked to the 1946 inservice accident.  The 
examiner stated that it was less clear whether or not the 
lower back problem was related to the veteran's previous 
"surgeries."  The examiner however, tended to doubt that it 
was, on the basis that there was no clinical association 
between spinal anesthetics and back pain.  The examiner 
further opined that the bilateral hip arthritis was not 
related to the inservice injury.

A March 1999 VA radiological report noted suspected 
neoplastic process in the first lumbovertebral body.  Multi-
level degenerative disc disease was noted as well.


II.  New and material evidence

When a claim is denied by an RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1) (West 1991), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except as may otherwise be provided by law.  38 
U.S.C.A. § 7105(c) (West 1991); see also Person v. Brown, 5 
Vet. App. 449, 450 (1993) (failure to appeal an RO decision 
within the one-year period renders the decision final).  The 
exception to these rules is that if new and material evidence 
is secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C. § 5108; Spencer v. 
Brown, 4 Vet. App. 283, 286-87 (1993); Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991); see also Suttmann v. Brown, 5 
Vet. App. 127, 135-36 (1993) (applying § 5108 provisions for 
reopening final claims to RO decisions rendered final by 
operation of § 7105(c)).  Therefore, once a decision becomes 
final, the Board does not have jurisdiction to consider the 
previously adjudicated claim unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(when new and material evidence has not been submitted in a 
previously disallowed claim further analysis is neither 
required, nor permitted); Fossie v. West, 12 Vet. App. 1 
(1998).

Under the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), evidence was material when it was probative 
of the issue at hand and there was a reasonable possibility 
of a change in outcome when viewed in light of all the 
evidence of record.  This test was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit reasoned that the "reasonably-likely-to-change-the-
outcome" requirement was not only unnecessarily stringent 
but also inconsistent with the promulgated regulation on 
point,  38 C.F.R. § 3.156(a) (1999).  Per that regulation, 
Hodge provides for a reopening standard which calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (1999); Fossie, 
supra.

In applying the Hodge test, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") has 
elaborated that first, it must be determined whether new and 
material evidence has been presented.  If so, then second, it 
must be determined whether a well-grounded has been 
presented.  If the claim is well grounded, then the claim may 
be reopened adjudicated upon the merits.  Elkins v. West, 12 
Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  See also Anglin v. West, No. 99-7019 (Fed. Cir. Feb. 
15, 2000) (holding that nothing in Hodge suggested that the 
understanding of "newness" as embodied in the first prong 
of the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence).

In this case, there is a recent VA examination report, from 
April 1998, that discusses the possibility of whether the 
veteran's lumbar spine problems could be secondary to the 
1946 inservice accident.  Clearly this evidence is new, since 
it had not been in existence at the time of the last prior 
denial in 1978.  It is also material since it bears directly 
and substantially on the issue at hand, and would have to be 
considered in order to decide the claim fairly.  Thus, with 
new and material evidence presented, the claim of entitlement 
to service connection for arthritis of the lumbar spine is 
reopened.  38 C.F.R. § 3.156 (1999); Hodge.

The question now arises as to whether the service connection 
claim for arthritis of the low back is well grounded.  Since, 
as discussed infra, this claim and the other service-
connection claims decided herein are not considered well 
grounded, they will be discussed together.


III.  Well groundedness

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Arthritis shown to a compensable 
degree within one year of service is presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection is also 
warranted for disabilities which are proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (1999).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).  Claims of secondary 
service connection, likewise, are required to be well 
grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 (1995).

The first clear complaints of low back pain, in this case, 
came during the July to September 1948 postservice 
hospitalization.  Although scoliosis on extreme extension was 
noted in the thoracic spine, it was not attributed to a 
chronic spine disability and no objective findings were 
rendered with respect to the lumbar spine.  X-ray evaluation 
was negative.  It is unclear what was meant by the 
radiological evidence from the second postservice 
hospitalization that year, which revealed an "unstable" 
sacroiliac joint.  No diagnosis of arthritis was rendered at 
that time.  Arthritis of the low back was not shown within 
one year of service--to a compensable degree or otherwise.  
Thus, the disability cannot be presumed to have been incurred 
therein.  The postservice findings of arthritis have not been 
otherwise medically linked to service, and the veteran, as a 
layperson, is not qualified to render such an opinion.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Savage v. Gober, 
10 Vet. App. 488 (1997).  The July 1978 VA clinical record 
that notes the "degenerated" lumbar spine does not actually 
specify a medical nexus to service, and in any event 
objectively misstates the medical history of the veteran's 
inservice injury.  Cf. LeShore v. Brown, 8 Vet.App. 406 
(1995); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Thus, 
the claim of service connection for arthritis of the low back 
is implausible, or not well grounded.

Similarly, there was no diagnosis of arthritis of the hips or 
left ankle either in service or to a compensable degree 
within a year thereof.  Such postservice diagnoses have not 
been medically linked to service.  Although the recent VA 
examination report links the right ankle arthritis to 
service--for which service connection has already been 
granted by the RO--no such evidence exists with respect to 
the left ankle.  Without such evidence for either the left 
ankle or the hips, the service-connection claims for 
arthritis of those joints are implausible, or not well 
grounded.

Since the foregoing claims are not well grounded, they must 
be denied.  38 U.S.C.A. § 5107 (West 1991).  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).


ORDER

Entitlement to service connection for arthritis of the left 
ankle, hips and low back is denied.


REMAND

The April 1998 VA examination is inadequate for rating 
purposes with respect to the veteran's service-connected 
right knee instability and arthritis; residuals of an 
avulsion wound of the right thigh, lateral aspect, involving 
Muscle Group XIV; residual weakness of the right lower 
extremity, involving Muscle Group XI; and donor site scars of 
the left thigh.  The veteran has, in effect, claimed that all 
of these disabilities have worsened or that he is not 
adequately compensated for the level of disability he 
experiences with respect to each of those conditions.  That 
examination contains little discussion, if any, of the 
factors needed to rate each of those disabilities.

An orthopedic examination is necessary to determine 
impairment of Muscle Groups XI and XIV of the right lower 
extremity, and range of motion testing is necessary as well.  
Further, the veteran's complaints regarding his right lower 
extremity must be considered in light of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In DeLuca, the United States Court of 
Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, or "Court") held that in 
evaluating a service-connected left shoulder disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court found that 
Diagnostic Code 5201 does not subsume 38 C.F.R. §§ 4.40 and 
4.45, and that the rule against pyramiding set forth in 38 
C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed such concerns, including whether the shoulder joint 
exhibited weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any weakened movement, excess fatigability or incoordination.  
An examination is likewise necessary in the instant case to 
address these concerns with respect to the right lower 
extremity.

A dermatological examination is also necessary to address the 
current level of disability of the veteran's left lower 
extremity scars.  See e.g. 38 C.F.R. Part 4, Diagnostic Code 
7803 (where a scar is rated as 10 percent disabling if 
superficial, poorly nourished, with repeated ulceration); 
Diagnostic Code 7805 (where a scar is rated on limitation of 
the part affected).  An additional examination must be 
conducted so that the Board can adequately rate this 
disability.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be provided a VA 
examination to determine the nature and 
extent of all service-connected pathology 
of the right lower extremity/knee/thigh.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.  All necessary tests should be 
conducted and all findings reported in 
detail.  The examiner should describe, in 
degrees, any limitation of motion of the 
right lower extremity/knee/thigh.  The 
examiner is also requested to: (1) 
express an opinion as to whether pain 
could significantly limit the functional 
ability of the right lower 
extremity/knee/thigh during flare-ups or 
when it is used repeatedly over a period 
of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
disability in question the veteran 
exhibits any weakened movement, excess 
fatigability or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
or range of motion due to any weakened 
movement, excess fatigability or 
incoordination.  Reasons and bases for 
all conclusions should be provided, and 
the examiner should comment upon how the 
service-connected disability affects the 
veteran's ability to obtain or retain 
employment.

If no limitation of motion due to pain, 
weakened movement, excess fatigability, 
or incoordination is objectively 
demonstrated on examination, then the 
examiner should specifically state that 
fact in the examination report.

The "cardinal" signs and symptoms with 
respect to muscle injuries must be 
clearly identified, as they may exist, 
with respect to each muscle group 
affected in the right lower extremity.  
See 38 C.F.R. § 4.56 (1999).  
Specifically, the examiner should report 
which muscle group(s) are affected, the 
current damage to each muscle group, and 
the functional limitation of each muscle 
group.  The examination should likewise 
comport with both the former and current 
applicable criteria for rating muscle 
group injuries.

2.   The RO should schedule the veteran 
for a VA dermatological examination to 
determine the extent and severity of his 
left lower extremity scars.  Such factors 
as specified in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, for the 
rating of scars should be addressed, as 
appropriate, including whether there is 
limitation of function in the left lower 
extremity due to the scars.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, for proper review 
of the medical history.  The examination 
report should reflect whether such a 
review of the claims file was made.  All 
necessary tests should be conducted and 
all findings reported in detail.

The veteran is hereby informed that 
failure to appear for examination may 
result in a denial of his claim(s).

3.  The RO should then readjudicate the 
REMANDED claims, applying both the former 
and current criteria for muscle injuries 
with respect to the claims involving the 
right lower extremity, as appropriate.  
If any of the REMANDED claims are not 
resolved to the veteran's satisfaction, 
both he and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 



